TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00721-CV


Save Our Springs Alliance, Appellant

v.

Village of Bee Cave; Caroline Murphy in her official capacity as Mayor of the Village of
Bee Cave; Baldwin Properties, Ltd.; and HCG Master Ground Lease, L.P., Appellees






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. GN302394, HONORABLE C. W. DUNCAN JR., JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	Appellant and appellees have filed an agreed motion to dismiss the appeal.  We grant
the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a).


  
					Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed on Agreed Motion
Filed:   April 29, 2004